DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1-13 are rejected under 35 USC §103.  This rejection is set forth in the prior Office action mailed on December 07, 2020.
Response to Arguments
Applicant's arguments filed on March 05, 2021 have been fully considered but they are not persuasive.
Applicants argue that the cited reference does not teach the use of binder fibers and much less non-straight binder fibers and the reference does not teach wet/dry tensile as claimed in claim 12. The arguments are not convincing, because the reference teaches the synthetic fibers, some of them being of the type that are binder fibers, e.g., the PVA, rayon, poly-lactic acid fibers1, shown on ¶-[0041]-[0043]. Even if those were not considered binder fibers, the claims do not recite that said fibers have been used as such, since it does not recite that the web is dried at temperature that melts the at least part of fibers so to bind with each other or another fibers, and therefore, the term “binder fibers” have been considered a generic term for synthetic fibers
As to the arguments that the reference does not teach non-straight. The arguments are not convincing, because non-straight was defined in the specification as fibers having different shape, e.g.,  curved, sinusoidal, wavy, short waved, U-shaped, V-shaped where the angle is greater than 15° but less than 180°, bent, folded, crimped, crinkled, twisted, puckered, flagged, double flagged, randomly flagged, defined flagged, undefined flagged, split, double split, multi-prong tipped, double multi-prong tipped, hooked, interlocking, cone shaped, symmetrical, asymmetrical, fingered, textured, spiraled, looped, leaf-like, petal-like, or thorn-like” which seems to have the same type of cross-section as the reference. Moreover, it was indicated that if those were not considered non-straight, the use of non-straight fibers would have been obvious to one of ordinary skill in the art absent a showing of unexpected results.
	As to the arguments that the reference does not teach the wet/dry GMT. While this might be true, those results were obtained for very special type of process, which is not recited in the independent claims, e.g., Uncreped Through Air Drying (UCTAD) at temperature that soften or melt the binder fibers and when the amount of the non-straight synthetic fibers is greater than 10% then, the cellulosic layer must be the layer in contact with the drying belt/fabric/wire. The specification teaches that absent such critical limitations such property cannot be obtained, and since the claims do not recite such features then it would have to be assumed that the reference having all the other limitations in common then such property would be at least obvious or could be at least be optimized.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
    

    
        1 US Patent No. 6,924,030 B2 and Hubbe et al., in Wet-Laid Nonwovens Manufacture_ Chemical Approaches Using Synthetic and Cellulose Fibers, attached show that such fibers are or can be used as binder fibers.